ON REHEARING
Submitted September 15, 1959.
On Rehearing September 29, 1959.
Haymond, Judge:
On the rehearing of this proceeding, heretofore granted upon the petition of the contestant, full consideration has been given to the reasons presented in the written brief filed in his behalf to support his contention that the original decision of this Court, with two Judges dissenting, should be reversed. Careful review and reexamination of that decision and of the reasons upon which it was based justify the conclusion that it was correct and free from error, and that it should not be departed from or altered in any particular. Accordingly, the original opinion and prefixed syllabus points, now reported in 108 S. E. 2d 1, are approved, adhered to and adopted as the decision of this Court in this proceeding, and the judgment of the circuit court, as indicated in the original opinion, is affirmed.